Title: From Thomas Jefferson to James Madison, 23 October 1805
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir
                     
                     Washington Oct. 23. 05.
                  
                  Yours of the 20th. came to hand last night. I sincerely regret that mrs Madison is not likely to be able to come on so soon as had been hoped. the probability of an extensive war on the continent of Europe strengthening every day for some time past, is now almost certain. this gives us our great desideratum, time. in truth it places us quite at our ease. we are certain of one year of campaigning at least, and one other year of negociation for their peace arrangements. should we be now forced into war, it is become much more questionable than it was, whether we should not pursue it unembarrassed by any alliance & free to retire from it whenever we can obtain our separate terms. it gives us time too to make another effort for peaceable settlement. where shall this be done? not at Madrid certainly. at Paris: through Armstrong, or Armstrong & Monroe as negociators, France as the Mediator, the price of the Floridas as the means. we need not care who gets that: and an enlargement of the sum we had thought of may be the bait to France, while the Guadaloupe as the Western boundary may be the soother of Spain providing for our spoliated citizens in some effectual way. we may announce to France that determined not to ask justice of Spain again, yet desirous of making one other effort to preserve peace, we are willing to see whether her interposition can obtain it on terms which we think just; that no delay however can be admitted, & that in the mean time should Spain attempt to change the status quo, we shall repel force by force, without undertaking other active hostilities till we see what may be the issue of her interference. I hazard my own ideas merely for your consideration: the present state of things does not so far press as to render it necessary for you to do violence to your feelings by prematurely leaving mrs Madison. Accept for her & yourself my affectionate salutations.
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. let mr Smith know as you pass thro’ Baltimore & he will come on.
                  
               